Citation Nr: 1446069	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to service connection for left eye pterygium, status post laser peripheral iridotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran reportedly served as a member of the United States Air Force Reserves from 1961 through November 1985.  A DD Form 214 in the claims file shows that the Veteran had active duty service from January 1968 through June 1969, as well as an additional six years, three months, and nine days of creditable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the September 2010 rating decision, the RO denied service connection for left eye pterygium, status post laser peripheral iridotomy.  In the July 2013 rating decision, the RO determined that new and material evidence was received to reopen the Veteran's claim for service connection for PTSD to include depression and anxiety disorder; however, the RO denied the underlying service connection claim on the merits of the evidence.  The Veteran subsequently perfected timely appeals of both decisions.

In his claims submissions, the Veteran has characterized his appeal as being for service connection for PTSD, anxiety, and depression.  Indeed, the available evidence does suggest varying diagnoses which include depression and anxiety disorder.  In view of the Veteran's characterization of his claims and the diagnoses indicated in the record, the Board has expanded the Veteran's claim to include these other diagnoses and has recharacterized the issue concerning his psychiatric claim as styled on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Testimony was received from the Veteran during an August 2014 video conference hearing.  A transcript of this testimony is associated with the claims file.

The claims file in this matter consists of a paper file as well as additional evidence stored electronically on VA's "Virtual VA" and "VBMS" systems.  These electronically stored records have been considered as part of the evidentiary record.

The issues of the Veteran's entitlement to service connection for left eye pterygium, status post laser peripheral iridotomy and service connection of an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2010 rating decision denied the Veteran's claim for service connection for a claimed psychiatric disorder characterized as "mental anxiety and panic attacks with problems walking"; notice of that decision was mailed to the Veteran on September 22, 2010; and the Veteran did not subsequently appeal that decision.
 
2.  The Veteran's current request to reopen his claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, was received in September 2012.
 
3.  The evidence associated with the claims file since the RO's September 2010 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's claimed psychiatric disorder is related to his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's final September 2010 decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regarding the issue of whether new and material evidence was received to reopen the Veteran's claim for service connection for hearing loss, given the favorable action taken below with regard to that issue, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

New and Material Evidence

The Veteran's original claim for service connection for claimed "mental anxiety and panic attacks" was denied in a September 2010 rating decision.  As basis for this denial, the RO determined that the evidence available at that time did not show an etiological relationship between the Veteran's mental anxiety and panic attacks and his active duty service.  The Veteran did not appeal that decision; hence, that decision is final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final September 2010 denial, the evidentiary record consisted primarily of general assertions raised by the Veteran in his claims submissions and his service treatment records.

The Veteran's pending request to reopen his claim for service connection for an acquired psychiatric disorder, this time described by the Veteran as "PTSD/anxiety/depression," was received in September 2012.  During the pendency of this request, VA received additional relevant evidence in the form of VA treatment records dated through April 2014 and a private opinion from Dr. R.H., Jr. dated February 2014, as well as additional specific assertions raised by the Veteran in his claims submissions and during his August 2014 hearing testimony.  Notably, in his claims submissions and hearing testimony, the Veteran provides additional details concerning his claimed "stressors" and also asserts that his psychiatric symptoms began during his credited period of active duty service.  The VA treatment records show that he has been followed on a regular basis for ongoing diagnoses which include depressive disorder and anxiety disorder.  Finally, Dr. R.H., Jr.'s February 2014 opinion expresses that the Veteran's depression and anxiety are likely aggravated his active duty service.

Overall, the current evidentiary record appears to raise the possibility that the Veteran's current psychiatric disorder did have its onset during his period of active duty service and/or may have been aggravated by personal experiences and stressors that occurred during that period.  In view of the same, the evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, must be reopened.  These claims will next be addressed by the Board on a de novo basis.


ORDER

New and material has been received and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, is reopened.


REMAND

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, the Board finds that further development of that issue, as well as the Veteran's claim for service connection for left eye pterygium, status post laser peripheral iridotomy, is necessary at this time.

The Veteran testified during his video conference hearing that he served in the United States Air Force Reserves from sometime in 1961 through November 1985.  He testified further that he was called into active duty service from January 1968 through June 1969.  He did not provide any testimony identifying his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Consistent with the Veteran's testimony, a DD Form 214 in the record confirms active duty service from January 1968 through June 1969, and also notes an additional six years, three months, and nine days of other creditable service.  Neither the DD Form 214 nor the other evidence in the record identifies the dates of these other creditable periods of service, to include any other periods of active duty, ACDUTRA, or INACDUTRA.

For service connection purposes, "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2013); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (stating that an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In other words, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24); Mercado-Martinez, 11 Vet. App. at 419.  Despite the foregoing, the claims file does not contain the Veteran's reserve service personnel records or other United States Air Force Reserve records that are pertinent to the Veteran's dates of active duty service, ACDUTRA, and INACDUTRA.  Similarly, it is unclear from the record as to whether VA has undertaken the efforts mandated under 38 C.F.R. § 3.159(c)(2) in seeking out and obtaining the Veteran's complete reserve service personnel records, to include records showing the Veteran's specific dates of active duty, ACDUTRA, and INACDUTRA.

In view of the foregoing evidence and legal authority, VA must make efforts to contact all appropriate agencies and departments to ensure that the Veteran's complete United States Air Force Reserve records have been obtained and associated with the claims file.  Specifically, the RO must request the Veteran's United States Air Force Reserve service personnel records which pertain to his periods of enlistment over the entire course of his reserve service (reported by the Veteran as being from 1961 through November 1985).  Such records should include information as to the Veteran's periods of active duty service, ACDUTRA and INACDUTRA, locations where the periods of ACDUTRA and INACDUTRA took place, and the dates and locations of any foreign or domestic deployment during the Veteran's periods of enlistment in the Air Force reserves.  In connection with such efforts, the RO must follow the current procedures prescribed in 38 C.F.R. § 3.159 as it regards requests for records from Federal facilities.

Also, in regard to his claim for service connection for an acquired psychiatric disorder, a February 2014 letter from Dr. R.H., Jr. of Alamo Osteopathic Physicians and Surgeons expresses the opinion that the Veteran "has a very obvious depression and acute anxiety disorder which was aggravated by his service in the US [sic] Air Force in 1968-1969."  The Board notes that this February 2014 letter is the only record in the claims file from Dr. R.H., Jr. and Alamo Osteopathic Physicians and Surgeons.  Similarly, the record shows that VA has not yet undertaken any efforts to obtain any treatment records from these providers.  In view of the opinion expressed in the February 2014 letter, the Veteran's complete medical file from that facility is relevant, as it may provide additional insight into the rationale for the opinions expressed in the letter.  As such, VA must obtain the Veteran's treatment records from Dr. R.H., Jr. and Alamo Osteopathic Physicians and Surgeons.  38 C.F.R. § 3.159(c)(1).

Further, the Veteran has testified that he began experiencing symptoms of depression and anxiety in 1969 during his known period of active duty service.  He testified further that these symptoms have continued and worsened since that time.  In view of this testimony and the favorable diagnosis and opinion rendered by Dr. R.H., Jr. in his February 2014 letter, the Veteran should be afforded a VA psychiatric examination to determine the nature of his claimed psychiatric disorder, and, whether any diagnosed disorder was sustained during the Veteran's period of service or resulted from an injury or illness sustained by the Veteran during his period of service.  38 C.F.R. § 3.159(c)(4).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other psychiatric treatment or treatment for his left eye since April 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, that he may submit or identify any additional evidence regarding his claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder and for left eye pterygium, status post laser peripheral iridotomy.  This letter must also inform the Veteran about the type of information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to locate and obtain his complete service personnel records relating to his United States Air Force Reserve service, obtain treatment records from Dr. R.H., Jr. and Alamo Osteopathic Physicians and Surgeons, and arrange a VA examination of his claimed psychiatric disorder.  The Veteran should be advised that it is his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided psychiatric treatment or treatment for his left eye since April 2014.
 
2.  Contact all appropriate agencies or departments to obtain the Veteran's United States Air Force Reserve service personnel records.  Specifically, the RO must request the Veteran's Air Force service personnel records which pertain to his reported periods of enlistment from 1961 through November 1985, and in particular, records as to the Veteran's exact periods of active duty, ACDUTRA, and INACDUTRA; locations where the periods of ACDUTRA and INACDUTRA took place; and the dates and locations of any foreign or domestic deployment during the Veteran's periods of enlistment in the National Guard.

Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Make efforts to obtain the Veteran's treatment records from Dr. R.H., Jr. and Alamo Osteopathic Physicians and Surgeons, and the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
4.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA psychiatric examination, to be performed by an appropriate VA examiner, to determine the nature of the Veteran's claimed acquired psychiatric disorder, and, whether any diagnosed psychiatric disorder is related to the Veteran's active duty service, ACDUTRA, and INACDUTRA.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  The examiner should provide a multi-axis diagnosis, which includes an Axis I diagnosis(es) of any acquired psychiatric disorders.  For each diagnosed disorder, the examiner should also comment upon whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was sustained during the Veteran's active duty service, ACDUTRA, or INACDUTRA, or alternatively, resulted from an injury or illness sustained by the Veteran during such periods.

Also, based on a review of the claims file, interview of the Veteran, and the clinical findings from the examination, the VA examiner should comment upon the following questions: 

	a) does the Veteran have PTSD?  If not, in what way 	are the diagnostic criteria for PTSD under the DSM-	IV not met?

	b)  do you concur with the earlier diagnoses of 	depressive disorder and anxiety disorder that are 	shown in the VA treatment records and Dr. R.H., Jr.'s 	February 2014 letter?  Why or why not?

	c)  if you concur with the previous diagnoses of major 	depressive disorder and anxiety disorder, is it at least 	as likely as not that either of those disorders was 	sustained during the Veteran's active duty or periods 	of ACDUTRA and/or INACDUTRA?

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, the Veteran's claims submissions, lay statements, hearing testimony, prior VA examination reports, and other evidence in the claims file.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.
 
6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder and for left eye pterygium, status post laser peripheral iridotomy should be adjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


